Citation Nr: 9903795	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right hand disorder characterized by fixed flexion of the 
proximal interphalangeal joints, previously diagnosed a 
Dupuytren's contractures.

2.  Entitlement to an increased rating for Dupuytren's 
contractures of the left hand, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for Dupuytren's 
contractures of the right hand and denied an increased rating 
for Dupuytren's contractures of the left hand.

In June 1996, the Board sought an independent medical opinion 
concerning the nature and onset of the veteran's hand 
disorders.  The opinion was received in December 1996.  
Thereafter, in May 1997, the Board remanded this matter to 
the RO for further development and conduct of a Department of 
Veterans Affairs (VA) examination.  Additional private 
medical records were obtained and the VA examination was 
conducted.  This matter has now been returned to the Board.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  In a May 1991 rating decision which the veteran did not 
appeal, the RO determined that no new and material evidence 
had been received to reopen the claim for service connection 
for Dupuytren's contractures of the right hand.

2.  Since the RO's May 1991 rating decision, evidence has 
been received which had not been previously considered by 
agency decisionmakers which bears directly and substantially 
on the issue of whether the veteran's current disability from 
fixed flexion of the proximal interphalangeal joints of the 
right hand was incurred during his active military service.

3.  The veteran has current disability from a right hand 
disorder manifested by fixed flexion of the proximal 
interphalangeal joints of the fingers which he incurred 
during his active military service.

4.  The veteran is right handed.

5.  The veteran's service connected disability of the left 
(minor) hand is manifested by flexion contractures of the 
index, middle, ring, and little fingers, with the ability to 
exactly approximate the fingers to the median transverse fold 
of the palm, without ankylosis of the metacarpophalangeal 
joint or ankylosis of the finger joints in the extremes of 
flexion or extension.


CONCLUSIONS OF LAW

1.  The RO's May 1991 rating decision, which denied service 
connection for Dupuytren's contractures of the right hand, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement for a right hand disorder 
manifested by fixed flexion of the proximal interphalangeal 
joints of the right hand, previously diagnosed as Dupuytren's 
contractures.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  Service connection is warranted for a right hand disorder 
manifested by fixed flexion of the proximal interphalangeal 
joints of the right hand, previously diagnosed as Dupuytren's 
contractures.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

4.  The criteria for a rating in excess of 30 percent for 
Dupuytren's contractures of the left hand have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5221 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Right Hand Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The RO disallowed the veteran's claim of entitlement to 
service connection for Dupuytren's contractures of the right 
hand when it determined in a May 1991 rating decision that he 
had not submitted new and material evidence to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (a 
decision by an RO refusing, because of a lack of new and 
material evidence, to reopen a previously and finally 
disallowed claim, after having considered newly presented 
evidence, is a "disallowance" of a claim).  That 
disallowance of the claim became final when the veteran 
failed to perfect an appeal from the decision within one 
year.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 
20.1103 (1997).  The claim can be reopened only with the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  
For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept the new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence contained in the record prior to the RO's May 
1991 rating  decision which denied service connection for 
Dupuytren's contractures of the right hand consisted of 
service medical records, reports of VA medical examinations, 
records of VA outpatient treatment, and reports of private 
physicians who had examined and treated the veteran.

Service medical records show that the veteran's upper 
extremities were reported to be normal at the time of his 
medical examination for induction into service in August 
1943.  In January 1945, he sought medical treatment for 
complaints of pain in his joints and stiffness in his hands.  
An examiner noted that the veteran reported that he had never 
been able to completely extends the digits of either hand.  
However, the disability had increased during the preceding 
eight to nine months, with extension to the process of other 
digits except the thumbs.  The veteran was hospitalized at a 
Navy hospital in San Diego, California, for diagnosis and 
treatment.  Notes of an orthopedic consultation indicate that 
his bilateral hand disorders were not Dupuytren's 
contractures.  The diagnosis was changed to bilateral 
contracture of the fascia of the fourth and fifth fingers.  
The veteran was returned to duty in late February 1945.  
Treatment notes made in August 1945 indicate that the veteran 
had contractions of the third, fourth, and fifth fingers of 
the right hand and the second, third, fourth, and fifth 
fingers of the left hand.  An examiner reported that the 
bilateral flexion deformity of the hands had increased.  The 
veteran was again admitted for treatment at the Navy hospital 
at San Diego.  In September 1945, the diagnosis of the hand 
disorders was changed to Dupuytren's contracture, both hands.  
In mid September, the veteran underwent surgery for partial 
excision of the palmar fascia of the left hand.  A report of 
medical survey dated in December 1945 also quoted the veteran 
as stating that he had never been able to fully extend the 
second, third, fourth, and fifth fingers of either hand.  The 
contractures described in previous treatment notes were still 
present.  The board of the medical survey concluded that the 
veteran was unfit for service.  He was discharged from the 
Navy in January 1946.

In a February 1946 rating decision, a rating board at the RO 
in Atlanta, Georgia, denied service connection for 
Dupuytren's contractures of the right hand as pre-existing 
the veteran's service and not aggravated by such service.  
However, in view of the fasciotomy done to the palm of the 
left hand, aggravation of the left had disorder was conceded 
and the RO granted service connection for Dupuytren's 
contractures of the left hand.

During a VA examination in June 1949, the veteran told the 
examiner that the onset of his symptoms of hand stiffness was 
during his active service.  Physical examination showed 
flexion contracture of the proximal interphalangeal joints of 
the fingers of both hands.  X-rays of both hands revealed 
bone atrophy, joint space narrowing, and irregularity and 
clouding of the articular surfaces.  The examiner's recorded 
a diagnosis of Dupuytren's contractures of the left and right 
hands.

Reports of medical examinations conducted in May 1974 pertain 
mostly to the veteran's complaints about his shoulders.  One 
such report documents his complaints about swelling in his 
hands and swelling and redness in his fingers.  No specific 
diagnosis pertinent to the right hand was reported.

An outpatient treatment record dated in November 1979 shows 
that the veteran had contractures of both hands and a 
questioned diagnosis of Dupuytren's contractures.  The onset 
and cause of the disorders were not addressed.  X-rays taken 
in October 1987 showed moderately advanced degenerative 
arthritis of all distal interphalangeal joints.

During a VA examination in May 1988, the veteran gave a 
history of onset of bilateral hand contractures during his 
active service with progressive worsening since that time.  
On examination, there were tender nodes and slight swelling 
over the distal and proximal interphalangeal joints.  X-rays 
revealed bilateral flexion contractures which were described 
as possibly positional in nature.  The diagnosis was 
Dupuytren's contractures of both hands, worse on the left 
than right.

VA outpatient treatment records dated during 1988 show that 
the veteran was treated in the rheumatology clinic with 
complaints of back pain.  Examiners noted his history of 
degenerative joint disease of the spine, hands, hips, knees, 
feet, and shoulders.

The veteran testified in May 1989 that he first noticed his 
fingers were crooked and sore while serving in the Navy in 
1945.  He also testified that his fingers had been slightly 
crooked prior to his entry into the Navy.  He stated that his 
symptoms in both hands had been the same.

In a decision dated in September 1989, the Board concluded 
that the evidence received since the February 1946 rating 
action which denied service connection for Dupuytren's 
contractures of the right hand was not new and material.  
Accordingly, the Board declined to reopen the claim.

In November 1990, the veteran submitted statements from two 
private physicians who had examined and treated him.  Both 
reports noted that the veteran's fingers were fixed in the 
flexed position.  The reported onset of the disorder was 
during his active military service.  It was noted that the 
veteran had degenerative changes in multiple joints.  One 
physician diagnosed the disorders as bilateral Dupuytren's 
contractures.  The other physician reported a diagnosis of 
degenerative arthritis of multiple joints.

During a VA examination in March 1991, the examiner noted 
that the veteran had limitation of motion of all of the 
fingers of both hands.  There was inflammatory synovitis 
throughout all of the proximal interphalangeal joints.  
Examination of the palmar fascia revealed no nodules and no 
evidence of contractures.  Specifically, there was no 
evidence of Dupuytren's contractures.  The pertinent 
diagnosis was inflammatory arthritis of the proximal 
interphalangeal joints of both hands with contractures and 
hand deformity.

The veteran's private physician reported that he had examined 
the veteran again in May 1991.  He reported that the veteran 
had bilateral contractures with ulnar deviation of the 
fingers of both hands.  Both hands were "equivolently (sic) 
distressed."    The diagnosis was osteoarthritis with 
bilateral contractures and ulnar deviation.

In its May 1991 rating decision, the RO again denied service 
connection for Dupuytren's contractures of the right hand.  
It reasoned that the private physicians statement was not new 
and material evidence to reopen the claim which had been 
denied by the Board's September 1989 final decision.

The evidence received since the RO's May 1991 rating decision 
consists of records of VA outpatient treatment, statements 
and records of the veteran's private physician, an 
independent medical opinion, and a report of a VA examination 
conducted in March 1998.  All of such evidence is new in the 
sense that such evidence had not been considered by agency 
decisionmakers a the time of the May 1991 disallowance of the 
claim for service connection for flexion contractures of the 
right hand.  Therefore, it is necessary to determine if any 
of such evidence is material.

In response to the Board's request for a medical opinion 
concerning the nature and etiology of the veteran's hand 
disorders, a professor of orthopedic surgery wrote a letter 
to the undersigned member of the Board in December 1996.  
From his review of the record, the professor could not 
identify physical, clinical, or radiographic evidence of 
Dupuytren's contractures.  He noted that Dupuytren's 
contractures occur most often in the elderly.  He 
characterized as "most unlikely" that the veteran had a 
true case of Dupuytren's contractures when that diagnosis was 
made during his active military service.  Rather, according 
to the professor, he had some form of arthritis.  He noted 
that the veteran also had arthritis in numerous other joints.  
He further noted that the in-service left hand surgery to 
relieve Dupuytren's contractures produced "absolutely no 
improvement whatsoever," further indicating that the in-
service diagnosis of Dupuytren's contractures was incorrect.  
The professor concluded that the veteran did not have 
Dupuytren's contractures in service or currently.  Rather, 
his current symptoms were manifestations of either 
degenerative joint disease or rheumatoid arthritis which was 
unrelated to any disorder which pre-existed his service or 
any condition which was aggravated by his service.

In its May 1997 remand of this matter to the RO, the Board 
requested another VA examination of the veteran.  The 
examiner was asked to report the current diagnoses pertinent 
to the veteran's hands and to render opinions concerning 
whether the veteran current hand disabilities are due or 
related to Dupuytren's contractures.  Based on a review of 
the record, the examiner was also asked to make a 
determination of the clinical onset of the veteran's flexion 
contractures of his hands.  The examiner reported that the 
veteran's current diagnosis was degenerative joint disease 
with partial ankylosis or contractures of the distal 
interphalangeal joints of both hands.  The veteran did not 
have Dupuytren's contractures.  Nor was the current diagnosis 
due or related to Dupuytren's contractures.  According to the 
examiner, the onset of the veteran's flexion contractures was 
during his service in 1945.  His review of the record 
indicated to him that the flexion contractures were not 
manifest prior to the veteran's service.

The Board finds that the independent medical opinion and the 
report of the most recent VA examination bear directly and 
substantially of the question of whether the veteran's hand 
disorders existed prior to service or had their onset during 
his service.  Such evidence must be considered in order to 
fairly decide the merits of the claim.  Therefore, the claim 
for service connection for a right hand disorder manifested 
by flexion contractures is reopened.

A review of the entire record yields no medical evidence that 
the veteran had flexion contractures in either of his hands 
prior to his entry into active military service.  His upper 
extremities were described as normal during his medical 
examination in August 1943.  No defects were noted in the 
report of that examination.  There is no clear and 
unmistakable evidence which demonstrates that the veteran had 
a disease involving his hands which existed prior to his 
entrance into service.  Therefore, the presumption of 
soundness provided in 38 C.F.R. § 3.304(b) is not rebutted.

Rather, it is clear that the veteran developed flexion 
contractures in both hands during his active service and was 
hospitalized twice for the disorders.  Although diagnosed as 
Dupuytren's contractures, a surgery to alleviate the left 
hand symptoms produced no relief.  Ultimately, the veteran 
was found unfit for service.  After his discharge from 
service, he had continuous, similar symptoms in both hands.  
He has current disability from some form of arthritis which 
is manifested by bilateral flexion contractures and which has 
been determined to be unrelated to Dupuytren's contractures.  
Several physicians have recently offered well-reasoned 
opinions that the onset of the veteran's current hand 
symptoms was during his active service.  The Board finds that 
the veteran has current disability from a right hand disorder 
manifested by flexion contractures in the interphalangeal 
joints and that he incurred the disorder during his active 
military service.  Therefore the Board concludes that service 
connection is warranted.


II.  Increased Rating for Left Hand Disability

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

The RO granted service connection for the veteran's left hand 
flexion contractures in its February 1946 rating decision.  
Initially, the related disability was rated 10 percent 
disabling.  The 10 percent rating remained in effect until 
March 1988 when the rating was increased to 30 percent.  The 
30 percent rating has remained in effect since that time.

Recent medical evidence shows that the veteran's left hand 
disability is manifested by limited range of motion in his 
fingers.  Motion of the thumb and fingers is described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the median transverse 
fold of the palm.  38 C.F.R. § 4.71a (1998).  The various 
diagnostic codes applicable to disability of the fingers 
characterize such disability in terms of degree of ankylosis.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, [or] surgical procedure."  
Lewis v. Derwinski, 3 Vet.App. 259 (1992).  Favorable 
ankylosis of the index, middle, ring, and little fingers of 
the minor hand will be assigned a 30 percent schedular 
evaluation.  Ankylosis is considered to be favorable when it 
does not prevent flexion of the tips of the fingers to within 
2 inches (5.1 centimeters) of the median transverse fold of 
the palm.  38 C.F.R. § 4.71a, Diagnostic Code 5221 (1998).  
Unfavorable ankylosis of the index, middle, ring, and little 
fingers of either hand will be assigned a 40 percent 
evaluation.  Ankylosis is considered to be unfavorable when 
it prevents flexion of the tips of the fingers to within 2 
inches of the median transverse fold of the palm.  Ankylosis 
of both the metacarpophalangeal joint and the proximal 
interphalangeal joint is also considered unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5218 (1998).  Extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5126 through 5156.  Ankylosis is extremely 
unfavorable when all joints of the fingers are in extension 
or extreme flexion, or where there is rotation or angulation 
of bones.  38 C.F.R. § 4.71a (1998).  Also, ankylosis of both 
the metacarpophalangeal and proximal phalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  Under Diagnostic Code 5131, amputation 
of the index, middle, ring, and little fingers of the minor 
hand is assigned a 50 percent schedular disability rating.

During the most recent VA examination in March 1998, the 
proximal interphalangeal joints of the veteran's left hand 
were fixed in flexion at 90 degrees on the ring and little 
fingers.  The proximal interphalangeal joints of the index 
and middle fingers were fixed in flexion at 130 degrees.  The 
veteran was able to approximate the tip of his fingers 
exactly to the median transverse fold of the palm.  
Therefore, the rating must be based on favorable ankylosis.

The Board has reviewed the entire records and finds no 
evidence to support a rating in excess of 30 percent for the 
veteran's service-connected left hand disability.  The 30 
percent rating is the highest schedular rating available for 
disability from favorable ankylosis involving all of the 
fingers on the minor hand when there is no thumb involvement.  
The record contains no indication that the veteran's left 
hand disorder is manifested by ankylosis of any of the joints 
in his thumb.  Nor is there any clinical findings which 
indicate that more than one joint in any of the affected 
fingers is ankylosed.  Finally, there is no finding that any 
of the metacarpophalangeal joints or the proximal 
interphalangeal joints are ankylosed in either extension or 
extreme flexion.  Therefore, ratings based on extremely 
unfavorable ankylosis rated as amputation are not for 
application in this case.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  In the absence of evidence the veteran has 
ankylosis of the metacarpophalangeal joints and the proximal 
interphalangeal joints, his left hand disability, as 
discussed above, does not approximate the criteria for the 
next higher schedular evaluation of 40 percent.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§  4.1, 4.2, 
4.41 (1998).  The U.S. Court of Veterans Appeals (Court) has 
held that pursuant to 38 C.F.R. § 4.40 the Board must 
consider and discuss the impact of pain in making its rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
The section also provides that weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the limitation of motion of the veteran's 
fingers is contemplated by the rating assigned under 
Diagnostic Code 5221.  It does not appear from the record 
that such limitation is due to pain.  Rather, the limited 
motion appears to be due to lack of movement in the proximal 
interphalangeal joints.  Nor is there any clinical finding 
that the veteran's left hand disorder is manifested by excess 
fatigability, weakness, or incoordination.  During the most 
recent VA examination, the veteran's grip strength and 
dexterity were described as good.  He was able to oppose the 
tip all of his fingers with his thumb.  The record contains 
no associated clinical findings of atrophy from disuse.  The 
veteran's disability results from his inability to fully 
extend his fingers.  Such disability is contemplated by the 
diagnostic code used to rate it.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A 30 percent evaluation 
contemplates favorable ankylosis of all of the fingers of the 
minor hand.  Higher ratings are assignable for unfavorable 
and extremely unfavorable ankylosis, but the evidence 
reflects that such manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his left 
hand disability, nor is it shown that such disability 
markedly interferes with employment beyond what is 
contemplated by the 30 percent schedular rating.  The Board 
finds no evidence that the impairment resulting solely from 
the disability of the veteran's left hand, by itself, 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from flexion contractures of the interphalangeal 
joints of the left hand, including the effect of pain on 
function and movement, is adequately compensated by the 30 
percent schedular evaluation. Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.



ORDER

Service connection for a right hand disorder manifested by 
flexion contractures of the interphalangeal joints of the 
index, middle, ring, and little fingers is granted.

An increased rating for a left hand disorder manifested by 
fixed flexion of the proximal interphalangeal joints of the 
index, middle, ring, and little fingers is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

